In Mandamus. This cause originated on the filing of a complaint for a writ of mandamus. Upon consideration of relators’ and respondent city of Cleveland’s motions for clarification of the July 9, *14402008 entry and relators’ motion to strike respondent city of Cleveland’s motion for clarification,
The court denies respondent city of Cleveland’s motion for clarification. This renders moot relators’ motion to strike respondent city of Cleveland’s motion for clarification.
The court grants relators’ motion for clarification and orders as follows:
It is ordered that respondents immediately comply with the writ by paying the city’s construction-equipment operators and master mechanics the difference between the prevailing-wage rates set forth in the Construction Employers Association Building Agreement between the International Union of Operating Engineers, Local 18 and its branches, and the Construction Employers Association and the lower rates that they have been paid for the period beginning April 11, 2007 and thereafter as long as there is no collective bargaining agreement and the Cleveland Charter requires paying those employees the prevailing-wage rates.